Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                              CASE NO:

  TIMBREL NEWTON, and
  VANESSA HITE,

         Plaintiffs,

         v.

  GLOBAL ENTERPRISE SOUTH
  FLORIDA, INC., a Florida corporation
  and TIVADAR BODORLO, individually,

         Defendants.

                                        /

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

          Plaintiffs, TIMBREL NEWTON (“Ms. Newton”) and VANESSA HITE, (“Ms. Hite”),

  (collectively, “Plaintiffs”), pursuant to 29 U.S.C. § 216(b), file the following Complaint for

  Damages and Demand for Jury Trial against Defendants, GLOBAL ENTERPRISE SOUTH

  FLORIDA, INC. (“GLOBAL ENTERPRISE”) and TIVADAR BODORLO (“TB”), individually

  (collectively referred to hereinafter as “Defendants”), and allege as follows:

                                            INTRODUCTION

     1. Defendants have unlawfully deprived Plaintiffs of federal overtime compensation during

         the course of their employment. This is an action arising under the Fair Labor Standards

         Act (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all wages owed to Plaintiffs

         during the course of their employment with Defendants.
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 2 of 10



                                             PARTIES

     2. During all times material hereto, Plaintiffs were residents of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.

     3. During all times material hereto, Defendant, GLOBAL ENTERPRISE, was a Florida for

        profit corporation located and transacting business within Pompano Beach, Florida, within

        the jurisdiction of this Honorable Court.

     4. GLOBAL ENTERPRISE is headquartered and operates its principal location at 1043 NW

        31st Ave, Pompano Beach, Florida 33069.

     5. Defendant, GLOBAL ENTERPRISE, was Plaintiffs’ employer, as defined by 29 U.S.C. §

        203(d), during all times pertinent to the allegations herein.

     6. Upon information and belief, during all times material hereto, Defendant, TB, was a

        resident of the Southern District of Florida.

     7. During all times material hereto, Defendant, TB was the president and owner of the

        corporate defendant within Pompano Beach, Florida.

     8. During all times material hereto, Defendant, TB, was over the age of 18 years, an officer

        and/or director of the corporate Defendant, and was vested with the ultimate control and

        decision-making authority over the hiring, firing, day-to-day operations, and pay practices

        for Defendant, GLOBAL ENTERPRISE, during the relevant time period.

     9. During all times material hereto, Defendant, TB, was Plaintiff’s employer, as defined by

        29 U.S.C. § 203(d).

                                 JURISDICTION AND VENUE

     10. All acts and omissions giving rise to this dispute took place within Broward County,

        Florida, which falls within the jurisdiction of this Honorable Court.




                                                    2
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 3 of 10



     11. Defendant, GLOBAL ENTERPRISE, is headquartered and regularly transacts business in

        Broward County, Florida, and jurisdiction is therefore proper within the Southern District

        of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

     12. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

        and 28 U.S.C. § 1391(b).

                                   GENERAL ALLEGATIONS

     13. Defendant, GLOBAL ENTERPRISE, has been in operation in Florida since at least 2008.

     14. GLOBAL ENTERPRISE provides disaster restoration services throughout the State of

        Florida.

     15. On its website, GLOBAL ENTERPRISE advertises that it operates locations in South

        Carolina, North Carolina, Virginia, Texas, California, Colorado, Arizona, New York,

        Connecticut,      Massachusetts,       Ohio,     Chicago       and      Tennessee.      See

        https://www.gedrusa.com/our-locations/ (last visited June 17, 2020).

                                       FLSA COVERAGE

     16. Defendant, GLOBAL ENTERPRISE, is covered under the FLSA through enterprise

        coverage, as GLOBAL ENTERPRISE was engaged in interstate commerce during

        Plaintiff’s employment period. More specifically, GLOBAL ENTERPRISE’s business

        and Plaintiff’s work for GLOBAL ENTERPRISE affected interstate commerce because

        the goods and materials Plaintiffs and other employees used and/or handled on a constant

        and/or continuous basis moved through interstate commerce prior to or subsequent to

        Plaintiff’s use of the same. Accordingly, Defendant, GLOBAL ENTERPRISE, was

        engaged in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).




                                                 3
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 4 of 10



     17. During their employment with Defendants, Plaintiffs and multiple other employees

        handled and worked with various good and/or materials that moved through interstate

        commerce, including, but not limited to: cell phones, computers, computer keyboards,

        telephones, headsets, pens, pencils, paper, staples, markers, folders, mailing equipment,

        envelopes, staplers, tape, post-it and sticky notes, labels, etc.

     18. Defendant, GLOBAL ENTERPRISE, regularly employed two (2) or more employees for

        the relevant time period, and these employees handled goods or materials similar to those

        goods and materials handled by Plaintiff, thus making Defendant, GLOBAL

        ENTERPRISE an enterprise covered by the FLSA.

     19. Upon information and belief, Defendant, GLOBAL ENTERPRISE, grossed or did

        business in excess of $500,000.00 during the years of 2017, 2018, 2019 and is expected to

        gross in excess of $500,000.00 in 2020.

     20. During all material times hereto, Plaintiffs were non-exempt employees of Defendants,

        GLOBAL ENTERPRISE and TB, within the meaning of the FLSA.

                              PLAINTIFF’S WORK FOR DEFENDANTS

     21. Plaintiff, Ms. Newton began working for Defendants on February 7, 2020 and continues to

        be employed as of the date of filing this Complaint.

     22. Plaintiff, Ms. Hite, began working for Defendants on April 27, 2020, and continues to be

        employed as of the date of filing this Complaint.

     23. During all times periods pertinent to this Complaint, Plaintiffs performed non-exempt work

        for Defendants as administrative assistants.

     24. During all times material hereto, Plaintiff, Ms. Newton, was treated as a non-exempt hourly

        employee and compensated at the rate of $17.00 per hour.




                                                   4
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 5 of 10



     25. During all times material hereto, Plaintiff, Ms. Hite, was treated as a non-exempt hourly

        employee at compensated at the rate of about $12.85 per hour.

                            INDIVIDUAL EMPLOYER LIABILITY

     26. During all pertinent times to Plaintiffs’ employment, Defendant, TB, oversaw the day-to-

        day operations of GLOBAL ENTERPRISE and instructed Plaintiffs and other employees

        on their duties and responsibilities. Defendant, TB, also controlled the payroll practices

        and policies of the company.

     27. Defendant, TB, maintained hiring and firing authority over company employees including

        Plaintiffs. TB also retained control and decision-making over promotions for employees.

     28. During all times material hereto, Defendants were expressly aware of the work performed

        by Plaintiffs, but nevertheless refused to pay Plaintiffs for any of the work they performed

        for Defendants.

                  MS. NEWTON’S PRELIMINARY STATEMENT OF CLAIM

     29. Plaintiff, Ms. Newton, worked for Defendants as a non-exempt employee for eighteen (18)

        weeks between February 7, 2020, and the present.

     30. During this time period, Plaintiff, Ms. Newton, worked at least nine (9) hours per day.

     31. Thus, Plaintiff, Ms. Newton worked for Defendants for an average of at least forty-five

        (45) hours per week.

     32. Plaintiff, Ms. Newton, seeks unpaid overtime wages in the amount of $25.50 for at least

        ninety (90) overtime hours she worked for Defendants without receiving any overtime

        compensation whatsoever.

     33. Therefore, Plaintiff, Ms. Newton, claims $25.50 per hour x 90 hours = $2,295.00 in

        unliquidated damages.




                                                 5
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 6 of 10



     34. Because of Defendants’ willful and/or intentional violations of federal wage law, Plaintiff,

        Ms. Newton, seeks an additional amount of liquidated damages, in the amount of $2,295.00

        for a total of $4,590.00, plus reasonable attorneys’ fees and costs.

                       MS. HITE’S PRELIMINARY STATEMENT OF CLAIM

     35. Plaintiff, Ms. Hite, worked for Defendants as a non-exempt employee for seven (7) weeks

        between April 27, 2020, and the present.

     36. During this time period, Plaintiff, Ms. Hite, worked at least nine (9) hours per day.

     37. Thus, Plaintiff, Ms. Hite worked for Defendants for an average of forty-five (45) hours per

        week.

     38. Plaintiff, Ms. Hite, seeks unpaid overtime wages in the amount of $19.27 for at least forty-

        five (45) overtime hours she worked for Defendants without receiving any compensation

        whatsoever.

     39. Therefore, Plaintiff, Ms. Hite, claims $19.27 per hour x 45 hours = $867.15 in unliquidated

        damages.

     40. Because of Defendants’ willful and/or intentional violations of federal wage law, Plaintiff,

        Ms. Hite, seeks an additional amount of liquidated damages, in the amount of $867.15 for

        a total of $1,734.30, plus reasonable attorneys’ fees and costs.

     41. Plaintiffs have retained the undersigned counsel to seek recovery of wages owed and

        entitled to recover reasonable attorney’s fees and costs.

        COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                         (Ms. Newton Against All Defendants)

     42. Plaintiffs hereby re-allege and re-aver Paragraphs 1 through 41 as though set forth fully

        herein.




                                                   6
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 7 of 10



     43. Plaintiff, Ms. Newton alleges this action pursuant to the Fair Labor Standards Act

        (“FLSA”), 29 U.S.C. § 216(b).

     44. Plaintiff, Ms. Newton claims federal overtime wages for all of the hours that she worked

        in excess of forty (40) per week between February 7, 2020, and the present, and April 27,

        and the present, respectively.

     45. Defendants willfully and intentionally refused to pay Plaintiff, Ms. Newton, the applicable

        federal overtime wages as required by the FLSA, as Defendants knew or should have

        known of the overtime wage requirements of the FLSA.

     46. Defendants recklessly failed to investigate whether Defendants’ payroll practices were in

        accordance with the FLSA during the relevant time period.

     47. On information and belief, Defendants failed to keep accurate time and payroll records

        during the relevant time period.

     48. Accordingly, the statute of limitations in this action should be three (3) years as opposed

        to two (2) years.

     49. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiffs to an

        additional amount of liquidated, or double, damages.

     50. As a result of the violations alleged herein, Plaintiff, Ms. Newton, was required to retain

        the undersigned counsel and are therefore entitled to recover reasonable attorney’s fees and

        costs.

        WHEREFORE, Plaintiff, TIMBREL NEWTON, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendants, GLOBAL ENTERPRISE SOUTH

  FLORIDA, INC., and TIVADAR BODORLO, and award Plaintiffs: (a) unliquidated damages to

  be paid by the Defendants jointly and severally; (b) liquidated damages to be paid by the




                                                   7
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 8 of 10



  Defendants jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the

  Defendants jointly and severally; and any and all such further relief as may be deemed just and

  reasonable under the circumstances.

         COUNT II – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                            (Ms. Hite Against All Defendants)

     51. Plaintiff, Ms. Hite, hereby re-alleges and re-avers Paragraphs 1 through 41 as though set

         forth fully herein.

     52. Plaintiff, Ms. Hite alleges this action pursuant to the Fair Labor Standards Act (“FLSA”),

         29 U.S.C. § 216(b).

     53. Plaintiff, Ms. Hite, claims federal overtime wages for all of the hours that she worked in

         excess of forty (40) per week between February 7, 2020, and the present, and April 27, and

         the present, respectively.

     54. Defendants willfully and intentionally refused to pay Plaintiffs the applicable federal

         overtime wages as required by the FLSA, as Defendants knew or should have known of

         the overtime wage requirements of the FLSA.

     55. Defendants recklessly failed to investigate whether Defendants’ payroll practices were in

         accordance with the FLSA during the relevant time period.

     56. On information and belief, Defendants failed to keep accurate time and payroll records

         during the relevant time period.

     57. Accordingly, the statute of limitations in this action should be three (3) years as opposed

         to two (2) years.

     58. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiffs to an

         additional amount of liquidated, or double, damages.




                                                   8
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 9 of 10



     59. As a result of the violations alleged herein, Plaintiffs were required to retain the

         undersigned counsel and are therefore entitled to recover reasonable attorney’s fees and

         costs.

         WHEREFORE, Plaintiff, VANESSA HITE, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendants, GLOBAL ENTERPRISE SOUTH

  FLORIDA, INC., and TIVADAR BODORLO, and award Plaintiffs: (a) unliquidated damages to

  be paid by the Defendants jointly and severally; (b) liquidated damages to be paid by the

  Defendants jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the

  Defendants jointly and severally; and any and all such further relief as may be deemed just and

  reasonable under the circumstances.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs, TIMBREL NEWTON and VANESSA HITE, hereby request and demand a trial

  by jury on all appropriate claims.

         Dated this 17th day of June 2020.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff
                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     MELISSA SCOTT, ESQUIRE
                                                     Florida Bar No. 1010123
                                                     JAKE BLUMSTEIN, ESQUIRE
                                                     Florida Bar No. 1017746
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com


                                                9
Case 0:20-cv-61201-XXXX Document 1 Entered on FLSD Docket 06/17/2020 Page 10 of 10




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 17th

   day of June, 2020.

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372


                                     SERVICE LIST:




                                            10
